Exhibit 10(a)(viii)
(HEINZ LOGO) [l32433al3243301.gif]
H. J. Heinz Company 2000 Stock Option Plan
(as amended and restated effective August 13, 2008)
1. DEFINITIONS.
The terms defined in this Section 1 shall, for all purposes of this Plan, have
the meanings herein specified:
(a) “Board of Directors” shall mean not less than a quorum of the whole Board of
Directors of the Company.
(b) “Cause” shall mean an act of dishonesty, moral turpitude or an intentional
or gross negligent act detrimental to the best interests of the Company or a
Subsidiary; provided, that, if an Optionee is a party to a Severance Protection
Agreement with the Company, and such Optionee’s employment with the Company is
terminated in a manner such that the Optionee is entitled to any payments or
benefits (including accrued payments or benefits) under the terms of the
Severance Protection Agreement, then “Cause” for purposes of this Plan shall
have the meaning set forth in such Severance Protection Agreement.
(c) “Change in Control” shall mean any of the following events:
(1) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Exchange Act)
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of the combined voting power of the Company’s then outstanding
Voting Securities; provided, however, that in determining whether a Change in
Control has occurred, Voting Securities which are acquired in a “Non-Control
Acquisition” (as hereinafter defined) shall not constitute an acquisition which
would cause a Change in Control. A “Non-Control Acquisition” shall mean an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by the Company or any Subsidiary, (ii) the Company or any Subsidiary,
or (iii) any Person in connection with a transaction described in paragraph
(3) below.
(2) The individuals who, as of the Effective Date, are members of the Board of
Directors (the “Incumbent Board”), cease for any reason to constitute at least
two-thirds of the Board of Directors; provided, however, that if the election,
or nomination for election by the Company’s shareholders, of any new director
was approved by a vote of at least two-thirds of the Incumbent Board, such new
director shall, for purposes of this Plan, be considered as a member of the
Incumbent Board; provided, further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Consent” (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board of Directors (a “Proxy Contest”) including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest;

 



--------------------------------------------------------------------------------



 



(3) A merger, consolidation or reorganization involving the Company or a
subsidiary of the Company, unless
(i) the Voting Securities of the Company, immediately before such merger,
consolidation or reorganization, continue immediately following such merger,
consolidation or reorganization to represent, either by remaining outstanding or
by being converted into voting securities of the surviving corporation resulting
from such merger, consolidation or reorganization or its parent (the “Surviving
Corporation”), at least sixty percent (60%) of the combined voting power of the
outstanding voting securities of the Surviving Corporation;
(ii) the individuals who were members of the Incumbent Board immediately before
the execution of the agreement providing for such merger, consolidation or
reorganization constitute more than one-half of the members of the board of
directors of the Surviving Corporation; and
(iii) no person (other than the Company, any Subsidiary, any employee benefit
plan (or any trust forming a part thereof) maintained by the Company, the
Surviving Corporation or any Subsidiary, or any Person who, immediately before
such merger, consolidation or reorganization had Beneficial Ownership of fifteen
percent (15%) or more of the then outstanding Voting Securities) has Beneficial
Ownership of fifteen percent (15%) or more of the combined voting power of the
Surviving Corporation’s then outstanding voting securities.
(4) A complete liquidation or dissolution of the Company; or
(5) Approval by stockholders of the Company of an agreement for the sale or
other disposition of all or substantially all of the assets of the Company to
any Person (other than a transfer to a Subsidiary).
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company the Subject Person becomes the Beneficial Owner of
any additional voting Securities which increases the percentage of the then
outstanding Voting Securities Beneficially Owned by the Subject Person, then a
Change in Control shall occur.
(d) “Code” shall mean the Internal Revenue Code of 1986, as amended.
(e) “Committee” shall mean the Management Development and Compensation Committee
of the Board of Directors described in Section 4 hereof.

- 2 -



--------------------------------------------------------------------------------



 



(f) “Common Stock” shall mean the Company’s presently authorized Common Stock,
par value $.25 per share, except as this definition may be modified as provided
in Section 10 hereof.
(g) “Company” shall mean H. J. Heinz Company, a Pennsylvania corporation.
(h) “Effective Date” shall mean September 12, 2000.
(i) “Employee” or “Employees” shall mean key persons (including directors and
officers) employed by the Company, or a Subsidiary thereof, on a full-time basis
and who are compensated for such employment by a regular salary.
(j) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
(k) “Fair Market Value” shall mean the closing sale price of the Common Stock on
the New York Stock Exchange—Composite Tape on the date an Option is granted (or,
for purposes of determining the value of shares of Common Stock used in payment
of the Option Price as provided in Section 8(C)(4), the date of exercise) or, if
there are no sales on such dates, at the opening price on the following day on
which there are sales.
(l) “Good Reason” shall mean the occurrence after a Change in Control of any of
the events or conditions described in the following subsections (l) through (5):
(1) a change in the Optionee’s title, position, duties or responsibilities
(including reporting responsibilities) which represents an adverse change from
the Optionee’s title, position, duties or responsibilities as in effect at any
time within 90 days preceding the date of the Change in Control or at any time
thereafter; or any removal of the Optionee from or failure to reappoint or
reelect him or her to any one of such offices or positions, except in connection
with a disability termination (as described in Section 8(D)(2) of the Plan) or a
termination of the Optionee’s employment for Cause, as a result of the
Optionee’s death or by the Optionee other than for Good Reason;
(2) a reduction in the Optionee’s base salary or any failure to pay the Optionee
any compensation or benefits to which the Optionee is entitled within five days
after the date due;
(3) the Optionee being required by the Company to perform the Optionee’s regular
duties at any place outside a 30-mile radius from the place where the Optionee’s
regular duties were performed immediately before the Change in Control, except
for reasonably required travel on the Company’s business which is not materially
greater than such travel requirements in effect immediately before the Change in
Control;
(4) the failure by the Company to provide the Optionee with compensation and
benefits, in the aggregate, at least equal (in opportunities) to those provided
for under the compensation and employee benefit plans, programs, and practices
in which the Optionee was participating at any time within 90 days preceding the
date of a Change in Control or at any time thereafter; or

- 3 -



--------------------------------------------------------------------------------



 



(5) for any Optionee who is a party to a Severance Protection Agreement with the
Company, any additional event or condition that constitutes “Good Reason” under
such Severance Protection Agreement.
Any event or condition described in subsections 1 through 5, above, which occurs
before a Change in Control but which the Participant reasonably demonstrates
(a) was at the request of a third party who has indicated an intention or taken
steps reasonably calculated to effect a Change in Control and who effectuates a
Change in Control or (b) otherwise arose in connection with, or in anticipation
of, a Change in Control which actually occurs, shall constitute Good Reason for
purposes of this Plan notwithstanding that it occurred before the Change in
Control.
(m) “Incentive Option” shall mean an Option which is an “incentive stock option”
as defined in Code Section 422.
(n) “Non-Statutory Option” shall mean an Option which does not qualify as an
Incentive Option as defined above.
(o) “Option” shall mean an Incentive Option or a Non-Statutory Option granted by
the Company pursuant to the Plan to purchase shares of Common Stock.
(p) “Optionee” shall mean a person who accepts an Option granted under the Plan.
(q) “Option Price” shall mean the price to be paid for the shares of Common
Stock being purchased pursuant to a Stock Option Grant.
(r) “Option Period” shall mean the period from the date of grant of an Option to
the date after which such Option may no longer be exercised. Nothing in this
Plan shall be construed to extend the termination date of the Option Period
beyond the date set forth in the Stock Option Agreement. No Option shall be
exercisable after the expiration of ten years from the date the Option is
granted.
(s) “Plan” shall mean the H. J. Heinz Company 2000 Stock Option Plan.
(t) “Stock Option Grant” shall mean the written notification or agreement
confirming the Option and setting forth the terms and conditions upon which it
may be exercised.
(u) “Subsidiary” shall mean any corporation in which the Company owns, directly
or indirectly through Subsidiaries, at least 50% of the total combined voting
power of all classes of stock.
(v) “Successor” shall have the meaning set forth in Section 8(D)(4) hereof.
2. PURPOSES.
The purposes of the Plan are to promote the growth and profitability of the
Company by enabling it to attract and retain the best available personnel for
positions of substantial responsibility, to provide key Employees with an
opportunity for investment in the Company’s Common Stock and to give them an
additional incentive to increase their efforts on behalf of the Company and its
Subsidiaries.

- 4 -



--------------------------------------------------------------------------------



 



3. TERM OF THE PLAN.
Options may be granted under the Plan only within the ten-year period beginning
on the Effective Date.
4. ADMINISTRATION.
The Plan shall be administered by a Management Development and Compensation
Committee of not less than three directors of the Company (“Committee”)
appointed by the Board of Directors. No person shall be eligible or continue to
serve as a member of such Committee unless such person is an “outside director”
within the meaning of Code Section 162(m). No person shall be eligible for the
grant of an Option under this Plan while serving as a member of such Committee.
Members of the Committee shall serve at the pleasure of the Board of Directors.
Vacancies occurring in the membership of the Committee shall be filled by
appointment by the Board of Directors. No member of the Committee, while serving
as such, shall be eligible to receive any Option hereunder, although membership
on the Committee shall not affect or impair any such member’s rights under any
Option granted to him at a time when he was not a member of the Committee.
The Committee shall keep minutes of its meetings. A majority of the Committee
shall constitute a quorum thereof and the acts of a majority of the members
present at any meeting of the Committee at which a quorum is present, or acts
approved in writing by a majority of the entire Committee, shall be the acts of
the Committee.
5. ELIGIBILITY
Subject to the provisions of the Plan, the Committee shall determine and
designate from time to time those key Employees of the Company or its
Subsidiaries to whom Options are to be granted and the number of shares of
Common Stock covered by such grants. In determining the eligibility of an
Employee to receive an Option, as well as in determining the number of shares
covered by such Option, the Committee shall consider the position and
responsibilities of the Employee being considered, the nature and value to the
Company or a Subsidiary of the Employee’s services and accomplishments, the
Employee’s present and potential contribution to the success of the Company or
its Subsidiaries, and such other factors as the Committee may deem relevant.
No Option may be granted to an individual who, immediately after such grant,
“owns” (as defined in Code Sections 422 and 424) stock possessing more than 10%
of the total combined voting power or value of all classes of stock of the
corporation then employing such individual or of a parent or subsidiary
corporation of such employer corporation.
More than one Option may be granted to an individual. The maximum number of
shares, however, which may be granted under this Plan to any individual as
Options shall not exceed 10% of the maximum number of shares available under the
Plan, subject to adjustment in accordance with Section 10 hereof.

- 5 -



--------------------------------------------------------------------------------



 



The aggregate Fair Market Value (determined as of the time the Option is
granted) of the Common Stock with respect to which Incentive Options are
exercisable for the first time during any calendar year by an Employee under all
plans of the Company and its Subsidiaries shall not exceed the greater of
$100,000 or such sum as may from time to time be permitted under Code
Section 422.
6. NUMBER OF SHARES AVAILABLE.
Subject to adjustment as provided in Section 10 hereof, the aggregate number of
shares of Common Stock that may be granted as Options is 15,000,000. The Common
Stock to be offered under the Plan may be either authorized and unissued shares
or issued shares reacquired by the Company and presently or hereafter held as
treasury shares. If any shares as to which an Option granted under the Plan
shall remain unexercised at the expiration thereof or shall be terminated
unexercised, such shares may be available for further grants under the Plan.
7. TYPES OF OPTIONS.
The Committee shall have full and complete authority, in its discretion, subject
to the provisions of the Plan, to grant Options containing such terms and
conditions as shall be requisite, in the judgment of the Committee, to
constitute both Incentive Options and Non-Statutory Options. Non-Statutory
Options shall be identified as such in the Stock Option Grant.
8. TERMS OF OPTIONS.
The grant of each Option shall be in writing confirmed by a Stock Option Grant
(in the form prescribed by the Committee).
(A) Option Price.
At the time an Option is granted the Committee shall determine the Option Price
which shall be not less than 100% of the Fair Market Value of the Company’s
Common Stock on the date of grant. Except for adjustments as provided in
Section 10 hereof, the Option Price for any outstanding Option may not be
decreased after the date of grant nor may any outstanding Option be surrendered
to the Company as consideration for the grant of a new Option with a lower
price.
(B) Option Periods.
The term of each Option granted under this Plan shall be for such period as the
Committee shall determine, but not more than ten years from the date of grant
thereof, subject to earlier termination as hereinafter provided in paragraph
(D) of this Section 8.

- 6 -



--------------------------------------------------------------------------------



 



(C) Exercise of Options.
Each Option granted under this Plan may be exercised to the extent exercisable,
in whole or in part at any time during the Option Period, for such number of
shares as shall be prescribed by the provisions of the Stock Option Agreement
evidencing such Option, provided that:
(1) An Option may be exercised (a) during the continuance of the Optionee’s
employment by the Company or a Subsidiary in accordance with the provisions of
paragraph (E) of this Section 8, or (b) after termination of the Optionee’s
employment by the Company or a Subsidiary in accordance with the provisions of
paragraph (D) of this Section 8.
(2) With respect to any Option granted on or prior to May 16, 2005, all Options
shall become exercisable upon the occurrence of a Change in Control whether or
not such Options are otherwise then exercisable under the provisions of the
applicable agreements relating thereto. With respect to any Option granted on or
after May 17, 2005, unless otherwise provided in any Stock Option Agreement,
each Option shall become immediately vested and exercisable as to 100% of the
shares of Common Stock subject to the Option upon (i) the occurrence of a Change
in Control if such Option is not assumed, substituted or replaced by a Surviving
Corporation or other successor to the business of the Company with an award of
equivalent value, or (ii) if clause (i) does not apply, the termination of an
Optionee’s employment with or services for the Company within 24 months
following a Change in Control if such termination is (a) by the Company for
reasons other than Cause or (b) by the Optionee for Good Reason, but, in either
case of clause (i) or (ii), only to the extent the Option has not otherwise been
terminated and canceled or become exercisable as of such date.
(3) An Option may be exercised by the Optionee or a Successor only by written
notice (in the form prescribed by the Committee) to the Company specifying the
number of shares to be purchased.
(4) The aggregate Option Price of the shares as to which an Option may be
exercised shall be, in the discretion of the Committee and consistent with the
provisions of Section 16:
(a) paid in U.S. funds by any one or any combination of the following: cash,
(including check, draft or wire transfer made payable to the order of the
Company), or delivery of Common Stock certificates endorsed in blank or
accompanied by executed stock powers with signatures guaranteed by a national
bank or trust company or a member of a national securities exchange evidencing
shares of Common Stock, whose value shall be deemed to be the Fair Market Value
on the date of exercise of such Common Stock; or
(b) deemed to be paid in full provided the notice of the exercise of an Option
is accompanied by a copy of irrevocable instructions to a broker to promptly
deliver to the Company the amount of sale or loan proceeds sufficient to cover
the Option Price; or
(c) paid by a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Common Stock issued upon exercise by the largest
whole number of shares with a Fair Market Value that does not exceed the

- 7 -



--------------------------------------------------------------------------------



 



aggregate exercise price; provided, however, that the Company shall accept a
cash or other payment from the Optionee to the extent of any remaining balance
of the aggregate exercise price not satisfied by such reduction in the number of
whole shares to be issued; and further provided that shares of Common Stock will
no longer be subject to an Option and such Option will no longer be exercisable
thereafter to the extent of (i) the shares used to pay the exercise price
pursuant to a “net exercise,” (ii) the shares delivered to the Optionee as a
result of such exercise, and (iii) any shares withheld to satisfy tax
withholding obligations; or
(d) paid upon such terms and conditions, including provision for securing the
payment of the same, as the Committee, in its discretion, shall provide.
Payment of the Option Price with certificates evidencing shares of Common Stock
as provided above shall not increase the number of shares available for the
grant of Options under the Plan.
(D) Termination of Employment.
The effect of termination of an Optionee’s employment with the Company or a
Subsidiary shall be as follows:
(1) Involuntary Termination. If the employment of an Optionee is terminated
involuntarily without Cause by the Company or a Subsidiary, any outstanding
Options held by such Optionee may be exercised at any time prior to the
expiration date of such Options or within three months after the date of such
involuntary termination, whichever is the shorter period; provided, however,
that such Options were exercisable on the date of such termination under the
provisions of the Plan and the applicable agreements relating thereto, or the
Committee specifically waives the restrictions relating to exercisability, if
any, contained in the Plan and such agreements.
(2) Disability Termination. If (i) an Optionee is a party to a Severance
Protection Agreement with the Company, and such Participant’s employment with
the Company is terminated in a manner such that the Participant is entitled to
payments or benefits under the Severance Protection Agreement due to a
termination due to “Disability” within the meaning of such Severance Protection
Agreement or (ii) in all other cases, the employment of an Optionee is
terminated by the Company or a Subsidiary because, in the opinion of the
Committee, the Optionee has become physically incapacitated, any outstanding
Options held by such Optionee may be exercised at any time prior to the
expiration date of such Options; whether or not such Options were exercisable on
the date of such termination under the provisions of the applicable agreements
relating thereto. For the purposes of this Plan, the question whether the
termination of employment shall be considered a disability termination caused by
physical incapacity shall be determined in each case by the Committee and such
determination by the Committee shall be final.
(3) Retirement. If an Optionee’s employment terminates as the result of
retirement of the Optionee under any retirement plan of the Company or a
Subsidiary, the Optionee may exercise any outstanding Option at any time prior
to the expiration date of the Option, provided, however, that such Options were
exercisable on the date of such termination under the provisions of the
applicable agreements relating thereto, or the Committee specifically waives the
restrictions relating to exercisability, if any, contained in such agreements.

- 8 -



--------------------------------------------------------------------------------



 



(4) Death.
(a) If an Optionee shall die, the Optionee’s Options may be exercised by the
person or persons entitled to do so under a beneficiary designation in
accordance with paragraph (E) of this Section 8 or, if none, under the
Optionee’s will or, if the Optionee shall have failed to designate a beneficiary
or make testamentary disposition of such Options or shall have died intestate,
by the Optionee’s legal representative or representatives (such person, persons,
representative, or representatives are referred to herein as the “Successor” of
an Optionee).
(b) If an Optionee shall die while the Optionee is an Employee, the Successor
may exercise the Optionee’s Options at any time prior to the expiration date of
such Options; whether or not such Options were exercisable on the date of the
Optionee’s death under the provisions of the applicable agreements relating
thereto.
(c) If the Optionee shall die within three months after the involuntary
termination without Cause of the Optionee’s employment, the Optionee’s Options
may be exercised by the Successor at any time prior to the expiration date of
such Options or within one year of the date of the Optionee’s death, whichever
is the shorter period, provided, however, that such Options were exercisable on
the date of the Optionee’s termination of employment under the provisions of the
applicable agreements relating thereto or the Committee specifically waives the
restrictions relating to exercisability, if any, contained in such agreements.
(5) Other Termination. If the employment of an Optionee shall terminate for any
reason other than as set forth in subparagraphs (1), (2), (3), or (4) above, his
rights under any then outstanding Options shall terminate at the time of such
termination of employment; provided, however, the Committee may, in its sole
discretion, to the extent consistent with the provisions of Section 16, take
such action as it considers appropriate to waive such automatic termination
and/or the restrictions, if any, contained in the applicable agreements relating
thereto.
(6) Extension of Option Exercise Periods. Notwithstanding the Option termination
provisions set forth above, at the request of an Optionee or his Successor, but
in the Committee’s sole discretion, the Committee may at any time prior to the
termination of an Option, extend the period during which the Option may be
exercised following the termination of an Optionee’s employment for any period
up to the remaining Option Period for the Option.
(E) Non-Transferability.
Unless otherwise designated by the Committee to the contrary, each Option
granted under the Plan shall by its terms be non-transferable by the Optionee
(except by will or the laws of descent and distribution), and each Option shall
be exercisable during the Optionee’s lifetime only by the Optionee, his or her
guardian or legal representative or by such other means as the Committee may
approve from time to time that is not inconsistent with or contrary to the
provisions of either Section 16(b) of the Exchange Act or Rule 16b-3, as either
may be amended from time to time, or any law, rule, regulation or other
provision that may hereafter replace such Rule. An Optionee may also designate a
beneficiary to exercise his or her

- 9 -



--------------------------------------------------------------------------------



 



Options after the Optionee’s death. To the extent consistent with the provisions
of Section 16, the Committee may amend outstanding Options to provide for
transfer, without payment of consideration, to immediate family members of the
Optionee or to trusts or partnerships for such family members.
(F) Other Terms.
Options granted pursuant to the Plan shall contain such other terms, provisions,
and conditions (which need not be identical) not inconsistent herewith as shall
be determined by the Committee.
9. LISTING AND REGISTRATION OF SHARES.
If at any time the Board of Directors shall determine, in its discretion, that
the listing, registration or qualification of any of the shares subject to
Options under the Plan upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of or in connection with the purchase or
issue of shares thereunder, no outstanding Options, the exercise of which would
result in the purchase or issuance of shares, may be exercised in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Board of Directors. The Board of Directors may require any person exercising an
Option to make such representations and furnish such information as it may
consider appropriate in connection with the issuance or delivery of the shares
in compliance with applicable law and shall have the authority to cause the
Company at its expense to take any action related to the Plan which may be
required in connection with such listing, registration, qualification, consent
or approval.
10. ADJUSTMENTS.
To the extent consistent with the provisions of Section 16, in the event that a
dividend shall be declared upon the Common Stock payable in shares of Common
Stock, the number of shares of Common Stock then subject to any Option
outstanding under the Plan and the number of shares reserved for the grant of
Options pursuant to the Plan but not yet subject to an Option shall be adjusted
by adding to each such share the number of shares which would be distributable
in respect thereof if such shares had been outstanding on the date fixed for
determining the shareholders of the Company entitled to receive such stock
dividend. To the extent consistent with the provisions of Section 16, in the
event that the outstanding shares of Common Stock shall be changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company or of another corporation, whether through reorganization,
recapitalization, stock split-up, combination of shares, merger, or
consolidation, then there shall be substituted for each share of Common Stock
subject to any such Option and for each share of Common Stock reserved for the
grant of Options pursuant to the Plan but not yet subject to an Option, the
number and kind of shares of stock or other securities into which each
outstanding share of Common Stock shall have been so changed or for which each
such share shall have been exchanged. In the event there shall be any change,
other than as specified above in this Section 10, in the number or kind of
outstanding shares of Common Stock or of any stock or other securities into
which such Common Stock shall have been changed or for which it shall have been
exchanged, then if the Board of Directors shall, in its sole discretion and
consistent with the provisions of Section 16, determine that such change
equitably requires an adjustment in the number or kind of shares theretofore
reserved for the grant of Options pursuant to the Plan but not yet subject to an
Option and of the shares then subject to an Option or Options, such adjustment
shall be made by the Board of Directors and shall be effective and binding

- 10 -



--------------------------------------------------------------------------------



 



for all purposes of the Plan and each Option outstanding thereunder. In the case
of any such substitution or adjustment as provided for in this Section 10, the
Option Price for each share of stock or other security which shall have been
substituted for each share of Common Stock covered by an outstanding Option
shall be adjusted appropriately to reflect such substitution or adjustment. No
adjustment or substitution provided for in this Section 10 shall require the
Company to sell a fractional share of Common Stock, and the total substitution
or adjustment with respect to each outstanding Option shall be limited
accordingly.
Upon any adjustment made pursuant to this Section 10 the Company will, upon
request, deliver to the Optionee or to the Optionee’s Successors a certificate
of its Secretary setting forth the Option Price thereafter in effect and the
number and kind of shares or other securities thereafter purchasable on the
exercise of such Option.
11. WITHHOLDING TAXES.
The Company unilaterally or by arrangement with the Optionee shall make
appropriate provision for satisfaction of withholding taxes in the case of any
grant, award, exercise, or other transaction which gives rise to a withholding
requirement. An Optionee or other person receiving shares issued upon exercise
of a Non-Statutory Option shall be required to pay the Company or any Subsidiary
in cash the amount of any taxes which the Company or Subsidiary is required to
withhold.
Notwithstanding the preceding sentence and subject to such rules as the
Committee may adopt, Optionees who are subject to Section 16(b) of the Exchange
Act, and, if determined by the Committee, other Optionees, may satisfy the
obligation, in whole or in part, by election on or before the date that the
amount of tax required to be withheld is determined, to have the number of
shares received upon exercise of the Non-Statutory Option reduced by a number of
shares having a fair market value equal to the amount of the required
withholding to be so satisfied or to surrender to the Company previously held
shares of Common Stock having an equivalent fair market value.
12. INTERPRETATION, AMENDMENTS AND TERMINATION.
All actions taken by the Board of Directors pursuant to this Section 12 shall be
taken only in accordance with the recommendation of the Committee, and shall be
consistent with the provisions of Section 16. The Board of Directors may make
such rules and regulations and establish such procedures for the administration
of the Plan as it deems appropriate. In the event of any dispute or disagreement
as to the interpretation of this Plan or of any rule, regulation or procedure,
or as to any question, right or obligation arising from or related to the Plan,
the decision of the Board of Directors shall be final and binding upon all
persons. The Board of Directors may amend this Plan as it shall deem advisable,
except that the Board of Directors may not, without further approval of the
shareholders of the Company, (a) increase the total number of shares of Common
Stock which may be granted under the Plan as set forth in Section 6 hereof or
the number of shares that may be received by any one individual pursuant to
Section 5 hereof, (b) change the class of Employees eligible for grants under
the Plan, or (c) change the rules governing Option Price set forth in
Section 8(A) hereof. The Board of Directors may, in its discretion, terminate
this Plan at any time. Termination of the Plan shall not affect the rights of
Optionees or their Successors under any Options outstanding and not exercised in
full on the date of termination.

- 11 -



--------------------------------------------------------------------------------



 



Subject to the foregoing and the requirements of Code Section 162(m), the Board
of Directors may without further action on the part of the shareholders of the
Company or the consent of participants, amend the Plan, (a) to permit or
facilitate qualification of Options thereafter granted under the Plan as
Incentive Options, and (b) to preserve the employer deduction under Code
Section 162(m).
13. FOREIGN JURISDICTIONS.
The Committee may, from time to time, adopt, amend, and terminate under the
Plan, such arrangements, not inconsistent with the intent of the Plan, as it may
deem necessary or desirable to make available tax or other benefits of laws of
any foreign jurisdiction, to key employees of the Company or its subsidiaries
who are subject to such laws and who receive grants under the Plan.
Notwithstanding the foregoing, any action taken pursuant to this Section 13 must
be consistent with the provisions of Section 16.
14. COMPLIANCE WITH CODE SECTION 162(m).
With respect to employees subject to Code Section 162(m), transactions under the
Plan are intended to avoid loss of the deduction referred to in paragraph (1) of
Code Section 162(m). Anything in the Plan or elsewhere to the contrary
notwithstanding, to the extent any provision of the Plan or action by the
Committee fails to so comply or avoid the loss of such deduction, it shall be
deemed null and void, to the extent permitted by law and deemed advisable by the
Committee concerned with matters relating to employees subject to Code
Section 162(m).
15. NOTICES.
All notices under the Plan shall be in writing, and if to the Company, shall be
delivered to the Secretary of the Company or mailed to its principal office,
Post Office Box 57, Pittsburgh, Pennsylvania 15230, addressed to the attention
of the Secretary; and if to the Optionee, shall be delivered personally or
mailed to the Optionee at the address appearing in the payroll records of the
Company or a Subsidiary. Such addresses may be changed at any time by written
notice to the other party.
16. CODE SECTION 409A
It is intended that the Options granted pursuant to this Plan shall not
constitute “deferrals of compensation” within the meaning of Code Section 409A
and, as a result, shall not be subject to the requirements of Section 409A. The
Plan is to be interpreted in a manner consistent with this intention.
Notwithstanding any other provision in this Plan, a new Option may not be issued
if such Option would be subject to Code Section 409A, and an existing Option may
not be modified in a manner that would cause such Option to become subject to
Code Section 409A.

- 12 -